Title: From Thomas Jefferson to Thomas Worthington, 24 March 1804
From: Jefferson, Thomas
To: Worthington, Thomas


          
            Mar. 24. 1804.
          
          Th: Jefferson presents his respects to Colo. Worthington & sends him an order on John Barnes in Georgetown, the real agent for Genl. Kozciusko, & holder of his funds. is any thing due on account of taxes on these lands to Colo. Worthington himself? if there is, Th:J. will put it into the order on recieving it back.
        